Case 2:19-cv-11874-GGG-JCW Document 4 Filed 08/26/19 Page 1 of 2

Case 2:19-cv-11874-GGG-JCW Document 3 Filed 07/26/19 Page i of 2

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

 

 

 

for the
Eastern District of Louisiana
)
)
BRAND ENERGY & INFRASTRUCTURE )
SERVICES )
Plaintiff(s) )
v. Civil Action No, 19-cv-11874 T(2)
)
)
CLARENCE J. MICHEL
Defendant(s} )
SUMMONS IN A CIVIL ACTION
To: (Defendant's name and address) © ARENCE J. MICHEL
120 Sunset Lodge Road
Lancaster, KY KY 40444

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attomey,
whose name and address are: Frederic Theodore Le Clercq (#23517)

Mina R. Gientous #38627
DEUTSCH KERRIGAN, LL
ipo! Magazine Street

ns, LA 70130
(504) 581-5141

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

Date; ___Jul26 2019

 

 

 
Case 2:19-cv-11874-GGG-JCW Document 4 Filed 08/26/19 Page 2 of 2

Case 2:19-cv-11874-GGG-JCW Document3 Filed 07/26/19. Page 2 of 2

AO 440 (Rev: 06/12). Summons ina Civil Action (Page 2)

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, ifany) Clarence J. Michel
was received by me on (date) = “J - 2 (,- 2014 .

Oj personally served thé summons on the individual at @lace)

 

on (date) 5 or

 

© 1 Jeft the summons at the individual’s residence or usual place of abode with fname)

> person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

0 1 served the summons on (name of individual) » who is

 

designated by law to accept service of process on behalf of (name of organization)

on (date) or

 

 

Hy | returned the summons unexecuted because 1\0 (Ce SQOnSe. OF cul Ct 44 ew at S 3 OF
pe \
© Other (specify:

My fees are $ for travel and $ for services, for a total of $ 0.00 .

I declare under penalty of perjury that this information is true.
2 ani Lid MAL,
Date: _©- 23 dD01¢ LL bh tbe zd
Server's signature

Del bert Milche t- race $s Se rve cr

Printed name. and tite

(98 S- Locust S1. Versailles Ky HOR82

Server's address

 

Additional information regarding attempted service, etc:

 
